               Case 1:19-cr-00911-WHP Document 41
                                               42 Filed 09/30/20 Page 1 of 1
                                               U.S. Department of Justice
      [Type text]
                                                           United States Attorney
                                                           Southern District of New York

                                                          The Silvio J. Mollo Building
                                                          One Saint Andrew’s Plaza
                                                          New York, New York 10007


                                                           September 30, 2020

      BY ECF
      The Honorable William H. Pauley
      United States District Judge
      Southern District of New York
      500 Pearl Street
      New York, New York 10007

         Re:     United States v. Jose Luis Colon-Cruz et al., 19 Cr. 911 (WHP)

      Dear Judge Pauley:

              A status conference in the above-captioned case is currently scheduled for October 1, 2020.
      Defendant Victor Escalante has pled guilty and is scheduled to be sentenced on November 12,
      2020. Defendant Mario Espinal was recently accepted to the district’s Young Adult Opportunity
      Program and is scheduled to enter that program at a proceeding on October 5, 2020. As for
      Defendant Jose Luis Colon-Cruz, the parties are in advanced plea discussions and expect to reach
      a resolution in the near future. In light of the parties ongoing discussions and the likelihood of
      pretrial dispositions, the parties respectfully request that the October 1, 2020 conference be
      adjourned October 29, 2020 at 11 a.m., a time the parties understand is available for the Court.
      The Government also requests, with the consent of defense counsel, that the Court exclude time
      through the next-scheduled conference under the Speedy Trial Act. Such an exclusion would be
      in the interests of justice as it would allow the parties time to continue discussions concerning
      pretrial dispositions of this matter. See 18 U.S.C. § 3161(h)(7)(A).


Application granted. Conference adjourned          Respectfully submitted,
to October 29, 2020 at 11:00 a.m. Time             AUDREY STRAUSS
excluded in the interest of justice.               Acting United States Attorney


                                               by: _____________________________
                                                   Daniel G. Nessim
                                                   Assistant United States Attorney
                                                   (212) 637-2486



       September 30, 2020
